Citation Nr: 0717137	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including lichen simplex chronicus.

2.  Entitlement to service connection for residuals of a 
right hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from March 1946 to September 
1947.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  A skin disorder, including lichen simplex chronicus, was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  There is no competent medical nexus evidence of record 
indicating the veteran has a right hip disability which is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  A skin disorder, including lichen simplex chronicus, was 
not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).

2.  A right hip disability was not incurred  in, or 
aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

In the present case, VA satisfied its duty to notify by means 
of February 2004 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims of entitlement to service connection 
for a skin disorder and a right hip injury.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims. 

These letters failed to discuss the law pertaining to the 
assignment of a disability evaluation upon the grant of 
service connection and the law pertaining to the assignment 
of an effective date upon the grant of service connection or 
an increased rating, in compliance with Dingess/Hartman.  
However, because the instant decision denies the veteran's 
claims for service connection, no disability evaluation or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, he veteran's complete 
service medical records are not currently on file, despite 
attempts by the RO to obtain this evidence.  According to 
correspondence associated with the veteran's claims file, 
repeated attempts to locate the relevant service medical 
records have proven futile, and no additional records were 
found or are to be had.  The veteran was informed in the May 
2004 rating decision that the RO was unable to obtain his 
records.  It appears the missing records were destroyed in a 
1973 fire at the National Personnel Records Center (NPRC) - 
a military records repository, and that attempts to 
reconstruct these records were unsuccessful.  When, as here, 
at least a portion of the service medical records cannot be 
located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the veteran's post-
service reports of VA and private treatment.  Additionally, 
the claims file contains the veteran's own statements in 
support of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims for service connection for 
a skin disorder and a right hip injury, has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a skin disorder and 
for residuals of a right hip injury.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
veteran's current skin disorder and hip disorder were 
incurred during or as a result of his military service.  
Although the veteran has been diagnosed with lichen simplex 
chronicus and degenerative joint disease of the right hip, 
there is no evidence which confirms that these disorders were 
manifested to a degree of 10 percent within one year of his 
discharge from active service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

Furthermore, while the Board acknowledges that his service 
medical records are unavailable, there is no evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology). According to the medical 
evidence of record, he was first diagnosed with skin and hip 
disorders in 2003 and 2004, respectively, over 50 years after 
his discharge from service.  While a medical history of 
degenerative joint disease was noted on private 
hospitalization in August 2000, no reference to the right hip 
was made.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  While the 
Board acknowledges that the August 2004 VA medical provider 
associated the veteran's skin and hip disorders with the 
veteran's report of a fungal infection during service and a 
fall which resulted in an injury to the right hip, the 
November 2004 VA examiner found that the veteran's current 
right hip disorder, namely, degenerative joint disease of the 
veteran's right hip, was consistent with the veteran's age, 
and not related to an injury.  Moreover, none of the 
veteran's treating providers, nor the January, April, and 
November 2004 VA examiners, associated the veteran's 
variously diagnosed skin disorders with his military service.  
In fact, the veteran's VA treatment records indicate that the 
veteran's rash may be associated with changes in his blood 
pressure medications.  (See August 23, 2004 Nurse's Note.)  
See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations 
of a chronic disorder are not service connected where they 
are clearly attributable to intercurrent causes).  As such, 
the Board finds that the August 2004 opinions of the VA 
medical provider to be less persuasive than the opinions and 
findings of the November 2003 VA examiner, and VA treating 
medical personnel.  The Board may reject a medical opinion 
that is based on facts provided by the veteran that have 
previously been found to be inaccurate or because other facts 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion; however, the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); see also Swann at 233.  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  

In short, the Board finds that the more probative medical 
nexus evidence of record, including the absence of 
demonstration of continuity of symptomatology following 
service, is against a finding that the veteran's current skin 
disorder, including lichen simplex chronicus, and residuals 
of a right hip injury, were incurred or aggravated as a 
result of his military service.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As already acknowledged, when, as here, a veteran's service 
medical records are unavailable through no fault of his, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
these conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
the claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for a skin 
disorder is denied.

Entitlement to service connection for residuals of a right 
hip injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


